Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2022 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 discloses “n screens,” which should read as “the first screen portion, the second screen portion, and the hinge portion.”  Appropriate correction is required.
For the purpose of examination, “n screens” is treated as “the first screen portion, the second screen portion, and the hinge portion.”  
Claim 5 is objected to because of the following informalities:  Claim 5 claims “the folding portion,” which lacks antecedent basis.  Appropriate correction is required. 
For the purpose of examination, “the folding portion” is treated as “the hinge portion.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7	Claims 1-6 and 14 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Sun (US 20180059720 A1).
Re claim 3: Sun discloses a super smartphone (1 in fig 1; see paragraph 41) comprising at least one screen (flexible display screen 2 in fig 1) including a first screen portion (i.e., portion of screen 2 that is supported on first support plate 31 in in fig 4), a second screen portion (i.e., portion of screen 2 that is supported on second support plate 32 in in fig 4), and 
a hinge portion (i.e., foldable portion of screen 2 disposed between the first support plate 31 and second support plate 32 in figs 1-4, 6) connecting the first screen portion and the second screen portion, the hinge portion being configured to (i.e., functional language) allow the first screen portion and the second screen portion to be completely folded toward each other (i.e., when the foldable display device 1 is turned and folded inwardly; see figs 2, 8 and paragraph 37) and rotated away from each other 
wherein an entire area of the screen and the hinge portion are utilized to display images (see fig 1).  
Re claim 1: Sun discloses the super smartphone, further comprising the first screen portion (i.e., portion of screen 2 that is supported on first support plate 31), the second screen portion (i.e., portion of screen 2 that is supported on second support plate 32), and the hinge portion (i.e., foldable portion of screen 2 between the first support plate 31 and second support plate 32) seamlessly connected to each other (see figs 1, 6).  
Re claim 2: Sun discloses the super smartphone, wherein the first screen portion (i.e., portion of screen 2 that is supported on first support plate 31), the second screen portion (i.e., portion of screen 2 that is supported on second support plate 32), and the hinge portion (i.e., foldable portion of screen 2 between the first support plate 31 and second support plate 32) are seamlessly provided (see figs 1, 6).  
Re claim 4: Sun discloses the super smartphone, wherein the screen forms a curvature at a folding portion when the hinge portion is bent to allow the first screen portion and the second screen portion to be folded toward each other and away from each other (see figs 2-3).  

Re claim 6: Sun discloses the super smartphone, wherein when the screen is bent at the hinge portion (herein, the flexible screen 2 is foldable and performs as a hinge), an edge of a smartphone body and at least a portion of the screen are covered by a knob cap (protective jacket 4 in figs 6-9) to maintain (i.e., functional language) a bent state.
Re claim 14: Sun discloses the super smartphone, wherein the hinge portion (i.e., foldable portion of screen 2 disposed between the first support plate 31 and second support plate 32 in figs 1-4, 6) is a flexible material and is integrated with the screen (herein, the flexible screen 2 is foldable and performs as a hinge).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 20180059720 A1) in view of Lei et al. (US 10264186 B2).
Re claim 7: Sun discloses the super smartphone (1 in fig 1), further comprising a first smartphone body (first support plate 31 in in fig 4) having the first screen portion (i.e., portion of screen 2 that is supported on first support plate 31) and a second 
Sun fails to disclose a first camera on a surface of the first smartphone body and a second camera on a surface of the second smartphone body, wherein when the first smartphone body and the second smartphone body are combined so that the surfaces face in the same direction, the first camera and the second camera are arranged at left and right ends, and an image captured by the first camera is displayed on the first, screen portion and an image captured by the second camera is displayed on the second screen portion.  
Lei discloses a super smartphone (computer device 102 in fig 1A), comprising a first camera (front facing camera 15 and 21) on a surface of a first smartphone body (first device portion 26 in fig 1A) and a second camera (front facing cameras 13 and 27) on a surface of a second smartphone body (second device portion 28 in fig 1A), wherein when the first smartphone body and the second smartphone body are combined so that the surfaces face in the same direction (see fig 4A), the first camera and the second camera are arranged at (i.e., near) left and right ends, the first smartphone body and the second smartphone body are connected with a hinge (rotatable connector 24 in figs 5A-5C) so that the first screen portion and the second screen portion can be folded back to 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a first camera on a surface of the first smartphone body and a second camera on a surface of the second smartphone body, as shown in the device of Lei, so that the first screen portion and/or the second screen portion may be used to present the captured images by the first and second cameras to a user.
Re claim 9: Sun discloses the super smartphone.
Sun fails to disclose a first microphone and a first speaker on the first screen portion, and a second microphone and a second speaker on the second screen portion, wherein sound picked up by the first microphone and the second microphone becomes a stereo sound by the first speaker and the second speaker.
Lei discloses a super smartphone, comprising a first microphone (41, 43 in fig 1A) and a first speaker (49, 51 in fig 1A) on a first screen portion (14), and a second microphone (45, 47 in fig 1A) and a second speaker (53, 55 in fig 1A) on a second screen portion (16), wherein sound picked up by the first microphone and the second microphone becomes a stereo sound by the first speaker and the second speaker (see column 16, lines 51-67; column 17, lines 1-3).
.
10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 10264186 B2) in view of Smith et al. (US 20160259169 A1).
Lei discloses a smartphone system (computer device 102 in fig 1A), comprising: 
a dual-connected smartphone with a screen (first display 14+ second display 16), and cameras (rear facing cameras 15, 21, 13, 27) provided at (i.e., near) left and right ends of a back of a main smartphone body, the main smartphone body including a first smartphone body (first device portion 26 in fig 1A) and a second smartphone body (second device portion 28 in fig 1A) connected to each other (i.e., via rotatable connector 24 in figs 5A-5C);
a first speaker (rear facing speakers 49, 51 in fig 1A) provided at (i.e., near) the left end of the back of the first smartphone body (26), and a second speaker (rear facing speakers 53, 55 in fig 1A) provided at (i.e., near) the right end of the back of the connected second smartphone body (28);
wherein an image captured by the cameras is displayed on the screen (see paragraph 10, lines 39-42; herein, when an image and/or video is captured using the selected camera resource 20, the first display 14 and/or the second display 16 may be used to present the captured image to a user).  

Smith discloses 3a three-dimensional device (wearable display system 10 in fig 1; see paragraph 26) including a separator and left and right lenses (first lens sub-assembly 12A defining a first optical path 14A and a second lens sub-assembly 12B defining a second optical path 14B) for viewing separate left and right images displayed on a screen (display 24 in fig 6) of a smartphone (display device 26), the three-dimensional device being separate from the smartphone, wherein the three-dimensional device freely stands on a floor surface in front of the smartphone by opening in a fan shape (see unfolded configuration 50 in figs 1-2, 6), and displays the left and right images displayed on the screen (see fig 6; herein, different portions 34 of the display 24 are disposed in the separate optical paths 14, thereby enabling the user 32 to perceive the different portions 34 of the display 24 through the Fresnel lens systems 36 as a single, 3D VR image).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the smart phone system of Lei with a three-dimensional device, as shown in the device of Smith, as this arrangement permits the smartphone display, independently to provide a specific image to each eye of a user. For example, different images can be independently provided to each eye .
11.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 10264186 B2) modified by Smith et al. (US 20160259169 A1) and further in view of Hsu et al. (US 10352354 B1).
Re claim 11: Lei in view of Smith discloses the smartphone system, further comprising a hinge portion (Lei: rotatable connector 24 in figs 5A-5C) connected to the first smartphone body and the second smartphone body.
Lei in view of Smith fails to disclose that the hinge portion includes a first hinge connected to the first smartphone body and a second hinge connected to the second smartphone body, and the first hinge and the second hinge have a mechanism connected by an arm.  
Hsu discloses a hinge portion (positionable hinge mechanism 3 in figs 1, 4; column 3, lines 7-14) that includes a first hinge (a first force-transmission unit 340 + first sliding body 31 in fig 4) connected (i.e., via first mounting block 41 in fig 4)  to a first smartphone body (first substrate 21) and a second hinge (a second force-transmission unit 360 + second sliding body 32 in fig 4) connected (i.e., via second mounting block 42 in fig 4) to a second smartphone body (second substrate 22), and the first hinge and the second hinge have a mechanism connected by an arm (pair of guiding rods 331 in fig 4).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the hinge portion of Lei with the positionable hinge portion of Hsu in order to allow the first smartphone body and the 
Re claim 12: Lei in view of Smith and Hsu discloses the smartphone system, wherein the hinge portion (Hsu: positionable hinge mechanism 3) functions to fix the first smartphone body and the second smartphone body in an expanded position (Hsu: see abstract).  
Re claim 13: Lei in view of Smith and Hsu discloses the smartphone system, wherein the hinge portion (Hsu: positionable hinge mechanism 3) is configured to (i.e., functional language) stop at arbitrary angles (Hsu: see abstract).  
12.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 10264186 B2) modified by Smith et al. (US 20160259169 A1), Hsu et al. (US 10352354 B1) and further in view of Yoshizumi (US 20170139442 A1).
Lei in view of Smith and Hsu discloses the smartphone system.
Lei in view of Smith and Hsu fails to disclose that a plurality of smartphones is attached to the arm by connecting them with arm attachments such as belts or springs.
Yoshizumi discloses a smartphone system (electronic device 10 in fig 1A1-1C2), wherein a plurality of smartphones (i.e., first portion of display panel 11 supported by housing 21; and second portion of display panel 11 supported by housing 22) is attached to the arm by connecting them with arm attachments such as belts or springs (see figs 14, 15C, 16B, etc.).
. 
13.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0218321 A1) in view of Sun (US 20180059720 A1).
Lee discloses a smartphone (mobile device 100 in figs 1-2) comprising a plurality of smartphones (see fig A below) connected using a single screen (touch-screen unit 120; paragraph 47), the single screen being configured as a hinge (herein, touch-screen unit 120 is foldable and performs as a hinge) to allow the plurality of smartphones to be folded, wherein an entire area of the single screen are utilized to display images on a front surface (internal foldable touch-screen region 126; see paragraph 48) and both a side surface (curved-surface touch-screen region 124) and a back surface (external touch-screen region 122).

    PNG
    media_image1.png
    518
    741
    media_image1.png
    Greyscale

	Lee fails to explicitly disclose that the single screen is an organic electroluminescent material.
Sun discloses a smartphone (1 in fig 1; see paragraph 41) comprising a plurality of smartphones (first support plate 31 comprising a portion of flexible display screen 2,  second support plate 32 comprising a portion of flexible display screen 2 in fig 6) connected using a single screen (flexible display screen 2) that is an organic electroluminescent material (see paragraph 41; herein, the display apparatus may be an organic light emitting diode (OLED) panel; also, see Note* below).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the smartphone of Lee with an  
Note*: An organic light-emitting diode (OLED or organic LED) is also known as organic electroluminescent (organic EL) diode. See https://en.wikipedia.org/wiki/OLED.
14.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Connor (US 9582035 B2) in view of Knepper et al. (US 20180095504 A1).
Connor discloses a smartphone system (see fig 113; column 163, lines 28-67; column 164, lines 1-56) comprising a plurality of smartphones (first display member 11302, second display member 11303, third display member 11304), each smartphone being connected to another smartphone at one end by a connection portion (see column 164, line 22; herein, the display members can be connected by joints or hinges), wherein the smart phone system is wearable on a wrist of the user, the plurality of smartphones being folded around the wrist of the user (see fig 113).
Connor fails to disclose a camera being configured within the connection portion.
Knepper discloses an information handling system (see information handling system 100A in figs 2-4 and paragraph 36) comprising a plurality of housings (display assembly 202A and keyboard assembly 204A) and a camera (120a in figs 2-4; paragraph 40), each housing being connected to another housing at one end by a connection portion (hinge 206a in figs 2-4) and the camera being configured within the connection portion (see figs 2-4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a camera within the connection portion, as shown in the device of Knepper, such that as the plurality of smartphones . 
Response to Arguments
15.	Applicant's arguments filed on with respect to claims have been fully considered but they are not persuasive. 
	With respect to the applicant’s arguemnts that nothing in Sun discloses that a hinge portion allows rotation of 360 degrees, the examiner respectfully disagrees. In the device of Sun, the hinge portion allows the first screen portion and the second screen portion to be completely folded toward each other (i.e., when the foldable display device 1 is turned and folded inwardly; see figs 2, 8 and paragraph 37) and rotated away from each other (when the foldable display device 1 is turned outwardly; see figs 3, 9 and paragraph 38) by 360 degrees without damage (see paragraph 39;  the foldable display device according to the present disclosure may achieve an overturn operation of up to 360 degrees and protect the screen from being damaged to best extent, and may be fixed for operation at any turning angle).
	The applicant further argues that Sun in paragraph [0038] describes Fig. 3 and discloses a foldable state of the foldable display device 1. Fig. 4 of Sun shows the foldable display device in an outwardly-folded configuration. The examiner herein notes that in the device of Sun, figs 2 and 8 disclose the foldable display device 1 in inwardly folded state (see paragraph 37); and figs 3 and 9 disclose the foldable display device 1 in an outwardly folded state (see paragraph 38). The examiner further notes that it was 
	The applicant argues that Smith fails to disclose that the three-dimensional device freely stands on a floor surface in front of the dual-connected smartphone by opening in a fan shape. The applicant further argues that the three-dimensional device of Smith is meant to be worn on the head of the user, the examiner herein notes that the three-dimensional device of Smith (wearable display system 10 in fig 1) is capable of freely standing on a floor surface in front of a smartphone (display device 26) by opening in a fan shape (i.e., by opening in an unfolded configuration 50 shown in figs 1-2, 6). 
	Therefore, the arguments remain non-persuasive and the rejection remains unchanged.
	Conclusion

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIDHI THAKER/Primary Examiner, Art Unit 2835